Exhibit 10.3

VOTING AND SUPPORT AGREEMENT

THIS VOTING AND SUPPORT AGREEMENT, dated as of April 5, 2020 (this “Agreement”),
between Velocity Financial, Inc., a Delaware corporation (the “Company”) and the
stockholder set forth on the signature page hereto (the “Stockholder”).

WHEREAS, the Stockholder beneficially owns, directly or indirectly, shares of
common stock, par value $0.01 per share of the Company (the “Common Stock”) set
forth on Schedule A hereto (such shares together with any additional shares of
Common Stock of the Company that are hereafter issued to, or otherwise acquired
or owned, beneficially or of record, by, the Stockholder prior to the
termination of this Agreement being referred to herein as the “Subject Shares”);

WHEREAS, the Company is entering into a Securities Purchase Agreement on or
around the date hereof (the “Purchase Agreement”) with the purchasers named
therein (collectively, the “Purchasers”) pursuant to which, among other things,
it proposes to issue and sell to the Purchasers, and the Purchasers purchase
from the Company, shares of Series A Convertible Preferred Stock (as defined in
the Purchase Agreement) and Warrants (as defined in the Purchase Agreement);

WHEREAS, pursuant to the terms of the Purchase Agreement, the Company intends to
call and hold a meeting of its stockholders (the “Special Meeting”) to seek
approval by the holders of Common Stock to approve the issuance of shares of
Common Stock upon exercise of the Warrants or conversion of the Series A
Convertible Preferred Stock issued to the Purchasers pursuant to the Purchase
Agreement and all other Transaction Documents as required by the listing
standards of the New York Stock Exchange (“NYSE”) (and any successor thereto and
any other trading market on which the Common Stock is listed), including under
Section 312.03 of the NYSE Listed Company Manual (collectively, the “Proposal”);
and

WHEREAS, the convertibility and/or exercise of the securities issued pursuant to
the Purchase Agreement is contingent upon the receipt of approval of the
Company’s Stockholders of the Proposal at the Special Meeting.

NOW, THEREFORE, in consideration of the foregoing, and intending to be legally
bound hereby, the parties hereto hereby agree as follows:

1.    Agreement to Vote.

(a)    Voting. Subject to the terms of this Agreement, the Stockholder hereby
irrevocably and unconditionally agrees that during the time this Agreement is in
effect at every annual or special meeting of the stockholders of the Company
held with respect to the matters specified in Section 1(a)(ii), however called,
including any adjournment or postponement thereof, the Stockholder shall:

(i)    cause the Subject Shares to be counted as present thereat for purposes of
determining a quorum; and

(ii)    be present (in person or by proxy) and vote (or cause to be voted), in
person or by proxy, the Subject Shares (A) in favor of the approval of the
Proposal and (B) without limitation of the preceding clause (i), in favor of any
proposal to adjourn or postpone the Special Meeting (and, if applicable, any
subsequent annual or special meeting of the stockholders of the Company held
with respect to approval of the Proposal (a “Subsequent Stockholder Meeting”))
to a later date solely if there are not sufficient votes for approval of the
Proposal on the date on which the Special Meeting (or, if applicable, a
Subsequent Stockholder Meeting) is held. Any such vote will be cast or consent
will be given in accordance with the procedures applicable thereto so as to
ensure that it is duly counted for purposes of determining that a quorum is
present and for purposes of recording the results of such vote or consent.



--------------------------------------------------------------------------------

(b)    Information for Proxy Statement. The Stockholder and its Affiliates will
furnish to the Company all information concerning such Stockholder and its
Affiliates as the Company may reasonably request in connection with the
preparation and filing of the Proxy Statement. The Stockholder consents to the
Company publishing and disclosing in any filing to the extent required under
applicable law, including the filings contemplated by the Purchase Agreement,
the Stockholder’s identity and ownership of the Subject Shares, and the nature
of the Stockholder’s commitments, arrangements and understandings under this
Agreement; provided that the Company shall have consulted with the Stockholder
in advance of any such disclosure and shall accept any reasonable comments
provided by the Stockholder or its counsel with respect to such disclosure prior
to making such disclosure.

(c)    Acquisition of Additional Shares. During the term of this Agreement, the
Stockholder shall notify the Company reasonably promptly in writing of the
direct or indirect acquisition of record or beneficial ownership of additional
shares of Common Stock after the date of this Agreement, if any, all of which
shall be considered Subject Shares and be subject to the terms of this Agreement
as though owned by the Stockholder on the date of this Agreement.

2.    Representations and Warranties of the Stockholder. The Stockholder hereby
represents and warrants, severally but not jointly, to the Company as follows:

(a)    Authority. The Stockholder has all necessary corporate, limited liability
company, trust or partnership power and authority to execute, deliver and
perform its obligations under this Agreement. The execution, delivery and
performance of this Agreement by the Stockholder and the consummation by it of
the transactions contemplated hereby have been duly and validly authorized by
all necessary legal action, and no further consent or authorization of the
Stockholder or any other Person is required. This Agreement constitutes a legal,
valid and binding obligation of the Stockholder; provided that, with respect to
each such agreement, the enforceability thereof may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar Laws from time to time in effect affecting the enforcement of creditors’
rights and remedies generally and by general principles of equity (regardless of
whether such principles are considered in a proceeding in equity or at law).

(b)    No Violations. The execution and delivery of this Agreement by the
Stockholder does not, and the performance of this Agreement by the Stockholder
shall not, (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, any material agreement to
which the Stockholder is a party or by which the Stockholder is bound or by
which the Subject Shares are bound or affected, (ii) conflict with or result in
any violation of the provisions of the Organizational Documents of the
Stockholder, or

 

2



--------------------------------------------------------------------------------

(iii) violate any Law of any Governmental Authority or body having jurisdiction
over the Stockholder or the Subject Shares, except in the case of clauses
(i) and (ii), for such conflicts, breaches, violations or defaults as would not
prevent the consummation of the transactions contemplated under this Agreement.

(c)    Consent and Approvals. The execution and delivery of this Agreement by
the Stockholder does not, and the performance of this Agreement by the
Stockholder shall not, require any consent, approval, authorization or permit
of, or filing with or notification to, any governmental entity by the
Stockholder (except for filings pursuant to the Securities Exchange Act of 1934,
as amended, or any other state securities or “blue sky” Laws).

(d)    Ownership of Subject Shares. The Stockholder holds, beneficially or of
record, good and valid title to the Subject Shares and has the power to vote,
without restriction, such Subject Shares on all matters brought before
Stockholders of capital stock of the Company. As of the date of this Agreement,
the Stockholder beneficially owns, directly or indirectly, only the number of
shares of Common Stock as described opposite its name as set forth on Schedule A
hereto and Schedule A includes all Affiliates of the Stockholder that own any
securities of the Company beneficially or of record and reflects all shares of
Common Stock in which the Stockholder or its Affiliates has any interest or
right to acquire, whether through derivative securities, voting agreements or
otherwise (whether or not such Common Stock can be acquired within sixty
(60) days). The Stockholder has not appointed or granted any proxy, which
appointment or grant is still effective, with respect to the Subject Shares.

3.    Restriction on Transfer; Non-Interference; etc. The Stockholder hereby
covenants and agrees that the Stockholder shall not, until the termination of
this Agreement, without the prior written consent of the Company, (i) offer or
agree to sell, transfer, tender, assign, hypothecate or otherwise dispose of the
Subject Shares (“Transfer”), (ii) grant a proxy or power of attorney with
respect to, or create or permit to exist any limitation on the Stockholder’s
voting rights (except for such agreements or limitations that would not
adversely affect the Stockholder’s ability to perform its obligations under this
Agreement and other than any such proxy, power of attorney or other
authorization consistent with, and for purposes of complying with, the
provisions of Section 1(a) hereof) (“Encumbrance”) with respect to its Subject
Shares, or (iii) take, or agree to take, any action that would have the effect
of preventing or delaying the Stockholder from performing any of its obligations
under this Agreement, including by agreeing (whether or not in writing) to take
any of the actions referred to in the foregoing clauses (i) or (ii) of this
Section 3; provided, however, that the Stockholder may Transfer any Subject
Shares owned by it to an Affiliate of the Stockholder; provided that any such
Transfer shall be null and void ab initio unless any such transferee of such
Subject Shares has delivered to the Company a written agreement in a form
reasonably satisfactory to the Company that the transferee assumes the
Stockholder’s obligations hereunder and shall be bound by, and the shares of
Common Stock so Transferred shall remain subject to, this Agreement.

4.    No Limitation. Notwithstanding anything in this Agreement to the contrary,
nothing herein shall in any way restrict any officer or director of the Company
from taking any action (or failing to take any action) in good faith in his or
her capacity as a director or officer of the Company (including to the extent
permitted by the Purchase Agreement), or in the exercise of his or her fiduciary
duties in his or her capacity as a director or officer of the Company, and no

 

3



--------------------------------------------------------------------------------

action taken in good faith in any such capacity as an officer or director of the
Company shall be deemed to constitute a breach of this Agreement. All rights,
ownership and economic benefits of and relating to the Subject Shares shall
remain vested in and belong to the Stockholder, and, notwithstanding anything in
this Agreement to the contrary, Stockholder shall not be limited or restricted
in any way from voting in its sole discretion on any matter other than the
matters referred to in Section 1(a)(ii) hereof.

5.    Termination. This Agreement and the obligations of the parties under this
Agreement may only be terminated upon the mutual consent set forth in a written
instrument signed by all parties hereto; provided, however, that this Agreement
shall automatically terminate, without any action by the parties hereto, upon
the first to occur of (a) the approval by the Company’s Stockholders of the
Proposal or (b) the termination of the Purchase Agreement in accordance with its
terms.

6.    Miscellaneous.

(a)    Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid pursuant to the
applicable terms of the Purchase Agreement.

(b)    Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be given by registered or
certified mail, return receipt requested, telecopy, electronic mail, air courier
guaranteeing overnight delivery or personal delivery to the following addresses
(or at such other address for a party as shall be specified in writing by such
party):

 

  (i)

if to the Company, to:

Velocity Financial, Inc.

30699 Russell Ranch Road, Suite 295

Westlake Village, California 91362

Email: [Redacted]

with copies (which shall not constitute notice) to:

Eric Swedenburg

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Email: [Redacted]

and

Daniel N. Webb

Simpson Thacher & Bartlett LLP

2475 Hanover Street

Palo Alto, CA 94304

Email: [Redacted]

 

4



--------------------------------------------------------------------------------

(ii)    if to the Stockholder, at the most current address given by the transfer
agent and registrar of the shares to the Company.

All notices and communications shall be deemed to have been duly given: at the
time delivered by hand, if personally delivered; upon actual receipt if sent by
certified or registered mail, return receipt requested, or regular mail, if
mailed; upon actual receipt of the facsimile, if sent via facsimile; when sent,
if sent by electronic mail prior to 5:00 pm New York time on a Business Day, or
on the next succeeding Business Day, if not; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

(c)    Severability. If any provision in this Agreement is held to be illegal,
invalid, not binding or unenforceable, (a) such provision shall be fully
severable and this Agreement shall be construed and enforced as if such illegal,
invalid, not binding or unenforceable provision had never comprised a part of
this Agreement, and the remaining provisions shall remain in full force and
effect, and (b) the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

(d)    Entire Agreement; No Third Party Beneficiaries. This Agreement, the other
Transaction Documents and the other agreements and documents referred to herein
are intended by the parties as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to in this Agreement or the
other Transaction Documents with respect to the rights granted by the Company or
any of its Affiliates or the Stockholder, the Purchasers or any of their
respective Affiliates. This Agreement, the other Transaction Documents and the
other agreements and documents referred to herein or therein supersede all prior
agreements and understandings among the parties with respect to such subject
matter. Nothing in this Agreement, express or implied, is intended to or shall
confer upon any Person, other than the Company and the Stockholder and their
respective permitted assigns any rights, remedies, obligations or liabilities
hereunder.

(e)    Execution in Counterparts. This Agreement may be executed in
counterparts, each of which when executed shall be deemed to be an original, and
all of which together will be considered one and the same agreement and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other parties. For purposes of this Agreement,
facsimile signatures or signatures by other electronic form of delivery shall be
deemed originals.

(f)    Mutual Drafting. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties hereto and

 

5



--------------------------------------------------------------------------------

no presumption or burden of proof shall arise favoring or disfavoring any party
by virtue of the authorship of any provision of this Agreement. This Agreement
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting or causing any
instrument to be drafted.

(g)    Interpretation. Capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Purchase
Agreement. Article, Section, Schedule and Exhibit references in this Agreement
are references to the corresponding Article, Section, Schedule or Exhibit to
this Agreement, unless otherwise specified. All Exhibits and Schedules to this
Agreement are hereby incorporated and made a part hereof as if set forth in full
herein and are an integral part of this Agreement. All references to
instruments, documents, Contracts and agreements are references to such
instruments, documents, Contracts and agreements as the same may be amended,
supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it... Any reference
in this Agreement to “$” shall mean U.S. dollars. Whenever any determination,
consent or approval is to be made or given by any party to this Agreement, such
action shall be in such party’s sole discretion, unless otherwise specified in
this Agreement. When calculating the period of time before which, within which
or following which any act is to be done or step taken pursuant to the
Transaction Documents, the date that is the reference date in calculating such
period shall be excluded. If the last day of such period is not a Business Day,
the period in question shall end on the next succeeding Business Day. Any words
imparting the singular number only shall include the plural and vice versa. The
words such as “herein,” “hereinafter,” “hereof” and “hereunder” refer to this
Agreement as a whole and not merely to a subdivision in which such words appear
unless the context otherwise requires. The provision of a Table of Contents, the
division of this Agreement into Articles, Sections and other subdivisions and
the insertion of headings are for convenience of reference only and shall not
affect or be utilized in construing or interpreting this Agreement.

(h)    Assignment; Binding Effect. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by without the prior written consent of
the Company (such consent not to be unreasonably withheld), except as provided
in Section 2(c) hereof. Any assignment in violation of the preceding sentence
shall be void. Subject to the preceding two sentences, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.

(i)    Governing Law; Submission to Jurisdiction. This Agreement, and all claims
or causes of action (whether in contract or tort) that may be based upon, arise
out of or relate to this Agreement or the negotiation, execution or performance
of this Agreement (including any claim or cause of action based upon, arising
out of or related to any representation or warranty made in or in connection
with this Agreement), will be construed in accordance with and governed by the
Laws of the State of Delaware without regard to principles of conflicts of laws
that would result in the application of the law of any other jurisdiction. Any
action against any party relating to the foregoing shall be brought in any
federal or state court of competent jurisdiction located within the State of
Delaware, and the parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of Delaware
over any such action.

 

6



--------------------------------------------------------------------------------

The parties hereby irrevocably waive, to the fullest extent permitted by
applicable law, any objection which they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law.

(j)    Amendments; Waiver. Subject to applicable law, any provision of this
Agreement may be waived. Any agreement on the part of a party to any such waiver
shall be valid only if set forth in an instrument in writing signed on behalf of
the party against whom waiver is sought; provided, that any waiver given in
compliance with this Section 6(j) or failure to insist on strict compliance with
an obligation, covenant, agreement or condition shall not operate as a waiver
of, or estoppel with respect to, any subsequent or other failure. Subject to
applicable law, any of the provisions of this Agreement may be amended at any
time, by the mutual written agreement of the parties. No failure or delay on the
part of any party hereto in the exercise of any right hereunder shall impair
such right or be construed to be a waiver of, or acquiescence in, any breach of
any representation, warranty or agreement herein, nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or of any other right.

(k)    WAIVER OF JURY TRIAL. THE PARTIES TO THIS AGREEMENT EACH HEREBY WAIVES,
AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR
ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. THE
PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY
AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(l)    Equitable Remedies. The parties hereto agree that irreparable damage
would occur and that the parties would not have any adequate remedy at law in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached by any party. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches and/or threatened breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement in any
federal court located in the State of New York or in New York state court, this
being in addition to any other remedy to which they are entitled to at law or in
equity.

(m)    No Ownership Interest. Except as otherwise provided herein, nothing
contained in this Agreement shall be deemed to vest in the Company any direct or
indirect ownership or incidence of ownership of or with respect to the Subject
Shares. All rights, ownership and economic benefits of and relating to the
Subject Shares shall remain vested in and belong to the Stockholder. Nothing in
this Agreement shall be interpreted as creating or forming a “group”

 

7



--------------------------------------------------------------------------------

with any other Person, including with the Company, any Stockholder or any other
Person, for the purposes of Rule 13d-5(b)(1) of the Exchange Act or for any
other similar provision of applicable law. The Company acknowledges and agrees
that the obligations of each Stockholder under this Agreement shall be several
(and not joint) and no Stockholder shall be responsible in any way for the
actions or omissions of the other Stockholders.

(n)    Delay. No failure or delay on the part of any party hereto in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. The remedies provided for herein are cumulative and are not exclusive
of any remedies that may be available to a party at law or in equity or
otherwise.

[Signature pages follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

VELOCITY FINANCIAL, INC. By:           /s/ Christopher Farrar   Name:
Christopher Farrar   Title:   Chief Executive Officer

[Signature Page to Voting and Support Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER

 

TOBI III SPE I LLC

By:           /s/ Harin de Silva   Name:   Harin de Silva   Title:   Authorized
person

[Signature Page to Voting and Support Agreement]



--------------------------------------------------------------------------------

Schedule A

Beneficial Ownership

 

Name of Purchaser   Number of shares of Common Stock TOBI III SPE I LLC and
Affiliates thereof   4,470,300